1
2
3
4
5
                                                                  JS-6
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11
     ____________________________________
12                                       )
                                         )
13   JACQUON ERVIN WILLIAMS,             ) No. LA CV 19-09089-VBF-SHK
                                         )
14                  Petitioner,          )    FINAL JUDGMENT
                                         )
15        v.                             )
                                         )
16   PEOPLE OF STATE OF CALIFORNIA, )
                                         )
17                  Respondent.          )
     ___________________________________)
18
19        Final judgment is hereby entered in favor of the respondent and against
20   petitioner Jacquon Ervin Williams.
21        IT IS SO ADJUDGED.
22
23   Dated: February 20, 2020
                                          ______________________________
24
                                            Honorable Valerie Baker Fairbank
25                                          Senior United States District Judge
26
27
28
